DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,617,933. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘933 are more specific than the present claims in that claim 5 of ‘933 also requiring the instruction to be displayed on a screen.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 17-20 do not fall within at least one of the four categories of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to all independent claims, the term “expert-specified” is indefinite as it is unclear what the standard would be for an expert. In the second limitation (using claim 1 as an example) on the last line there is no antecedent basis for “the preconfigured body position sequence.” In the third limitation there is no antecedent basis for “the compared calculated body position difference.” Also there is no antecedent basis for “the user” as every other time user is mentioned it is an adjective, but here it is used as a noun. Finally there is no antecedent basis for “the plurality of captured user movement data.”
	With regard to claims 5 and 13, it is unclear if this “written instruction displayed on a graphical user interface” is separate or the same as what is required by claim 1. It is treated as the same.
	With regard to claims 8 and 16, again the metes and bounds of “expert” are not known.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With regard to claims 4, 12, and 20, the independent claims 1, 9, and 17 already require “displaying the generated instruction...on a display screen of the augmented reality device or the virtual reality device.” Thus “presenting the generated instruction to the user” does not further limit the claim because the instruction is already displayed to the user (even though the exact same language is not used) in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 9, 12-14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20110007275 to Yoo in view of US Patent Application Publication No. 20160275805 to Reichow.
	With regard to claim 1, Yoo discloses a processor-implement method for sport training, the method comprising: measuring a user body and eye gaze position based on a plurality of captured user movement data (fig. 3; 0019-0021; 0027; 0030; 0040-0043) calculating a body position difference by comparing the measured user body and eye gaze position with an expert-specified body position sequence, wherein the calculated body position difference comprises a numerical value for each portion of the user body that varies from the preconfigured body position sequence (0049-0051; 0054; wherein it is known in the art that storing data in a database would include a numerical value); in response to determining a body position quality threshold has not been satisfied based on the calculated body position difference, generating an instruction based on the compared calculated body position difference, wherein the generated instruction informs the user that the plurality of captured user movement data differs from the preconfigured body position sequence and a value of the difference (0051; 0054-0055).
Yoo does not appear to explicitly disclose that it is done on an augmented or virtual reality. However, Reichow teaches an augmented or virtual reality training system (0020) and displaying generated instructions as a real-time written message on a display screen of the augmented reality device or the virtual reality device (0052; 0067).
With regard to claim 4, the combination of Yoo and Reichow teaches presenting the generated instruction to the user (Yoo at [0054]-[0055]; Dibendedetto at 0052; 0067).
With regard to claim 5, Reichow teaches that the generated instruction a verbal instruction presented to the user through a speaker and with a corresponding written instruction displayed on a graphical user interface ([0052]; [0067] wherein instructions/directions are given to the individual).
With regard to claim 6, Yoo discloses that the one or more sensors is selected from a group consisting of a gyroscope, an accelerometer, a magnetometer, an eye gaze tracker, or a heart rate monitor ([0020]-[0023]; [0029]).
With regard to claim 8, Yoo discloses calculating a series of correlations, wherein the series of correlations are a correlation of a plurality of user eye gaze positions and a plurality of expert eye gaze positions, a correlation of a plurality of user hand and body movement and a plurality of expert hand and body movement, and a correlation of a plurality of expert hand and body movements and a plurality of expert eye gaze positions with a plurality of user hand and body movements and a plurality of user eye gaze positions ([0019]-[0020]; [0027]; [0049]-[0051]).
Claims 9, 12-14, 16, 17, and 20 contain similar limitations to claims 1, 4, 6, and 8 and are rejected in like manner.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Reichow with the disclosure of Yoo.
Claims 2, 3, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Reichow as applied to claims 1, 9, and 17 above, and further in view of US Patent Application Publication No. 20150051024 to Churchman.
With regard to claims 2, 3, 10, 11, 18, and 19 Yoo does not appear to explicitly disclose a counter. However, Churchman teaches incrementing a counter by one unit and determining an observation cycle threshold is satisfied based on the incremented counter ([0014]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Churchman with the disclosure of Yoo in order to quickly monitor difference between an advance/expert level and the present level by correlating the difference in the amount of head lateral turns (See Churchman at [0014]).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Reichow as applied to claims 1 and 9 above and further in view of US Patent Application Publication No. 20170333755 to Rider.
With regard to claims 7 and 15, Yoo does not appear to explicitly disclose user preferences. However, Rider teaches the use of user preferences ([0032]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Rider with the disclosure of Yoo so that the user gets instructions specific to his/her desires thus making the invention more useful to the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715